DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are pending for examination in a reply filed on 01/28/2021.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  

4.	Claims 1–5, 8–12 and 15–19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–2, 4–6, and 8 of (1) US 10,534,628 B2 (“issued ’628 patent”) in view of Verma, US 2011/0154320 A1.

5.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in issued ’628 patent.

For purposes of illustration, a table has been constructed below to compare the two independent system claims.

Instant Application No. 16/662,330
Issued ’628 Patent
8.   A system, comprising: a processor; and a memory storing one or more instructions which, when executed by the processor, performs an operation comprising:
	[ a ]  identifying an instance deployed on a computing device from a virtual machine (VM) instance image, wherein the VM instance image is generated from a base VM image;






	[ b ]  determining one or more modifications made to the VM instance image by the deployed instance, comprising:
	generating a snapshot of the VM instance image; and
	comparing a set of artifacts associated with the snapshot of the VM instance image with a set of artifacts in a representation of the base VM image to determine the one or more modifications; and


	[ c ]  applying a software update to the VM instance image, based in part on the determined one or more modifications.

	[ a ]  generating a representation of a base virtual machine (VM) image, wherein the representation of the base VM image comprises a set of artifacts associated with the base VM image;
	generating a first VM instance image from the base VM image;
	deploying an instance on a computing device from the first VM instance image;

	[ b ]  identifying one or more modifications made to the first VM instance image by the deployed instance, comprising:
	generating a snapshot of the first VM instance image; and
	comparing a set of artifacts associated with the snapshot of the first VM instance image with the set of artifacts in the representation of the base VM image to identify the one or more modifications; receiving an indication of an available software update; and

	[ c ]  upon determining that the software update is applicable to the representation of the base VM image, applying the software update to the first VM instance image.


Additionally, as to claims 1–5, 8–12 and 15–19, the issued ’628 patent does not fully disclose:
“wherein the one or more modifications comprise one or more user installed applications.”

Verma however teaches or suggests: “wherein the one or more modifications comprise one or more user installed applications”
(¶ 17: Furthermore, a user may perform an application install operation, in which applications may be automatically or manually installed on one or more deployed VMs;
Fig. 1 and ¶¶ 28–29: VM function may provision the deployed VM (indication C) and an application may be installed (indication D) ... Applications may be installed on the provisioned VM. For example, the VM function may enable manual execution of application install operations by the user;
¶ 18: VMs subject to the “go live” operation (e.g., hereinafter referred to as “production VMs”) may receive support services (e.g., maintenance and/or patching services, etc.) to control and/or maintain performance of the production VMs).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Verma the issued ’628 patent to perform manual (user-specified) application install on the host device. The motivation or advantage to do so is to permit the user customization of host environment.


6.	Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–4 and 6–7 of (2) US 10,534,630 B2 (“issued ’630 patent”) in view of Verma, US 2011/0154320 A1.



Additionally, as to claims 1–20, the issued ’630 patent does not fully disclose:
“wherein the one or more modifications comprise one or more user installed applications.”

Verma however teaches or suggests this limitation
(see Fig. 1 and ¶¶ 17–18 and 28–29, above).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Verma the issued ’630 patent to perform manual (user-specified) application install on the host device. The motivation or advantage to do so is to permit the user customization of host environment.


Additionally, one or more claims in the instant application are directed to a computer program product having program instructions and claim 1 of the issued ’630 patent is directed to a method; however, it would have been obvious to one of ordinary skill in the art to implement a computer-implemented method by executing the instructions stored using the claimed computer program product of the instant application.

Moreover, one or more claims in the instant application are directed to a system and claim 1 of the issued ’630 patent is directed to a method.  However, it would have been obvious to one of ordinary 


Examiner Notes
8.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
9.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
10.	(A)	Appajodu et al., US 8,301,686 B1 (“Appajodu”).
	(B)	Iikura et al., US 2012/0246645 A1 (“Iikura”).
	(C)	Verma, US 2011/0154320 A1.

Appajodu and Iikura are cited in the previous Office action.

Notice re prior art available under both pre-AIA  and AIA 
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
12.	Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Appajodu in view of (B) Iikura and (C) Verma.
See “References Cited” section, above, for full citations of references.

13.	Regarding claim 1, (A) Appajodu teaches/suggests the invention substantially as claimed, including:
“A method, comprising:
identifying an instance deployed on a computing device from a virtual machine (VM) instance image, wherein the VM instance image is generated from a base VM image”
(Col. 3, lines 55–60: server 102 comprises a virtual machine image 104A. A virtual machine image 104A is an image comprising a virtual machine as discussed herein. An image is any kind of file, application, and/or operating system that is configured to be transferred to a digital device (e.g., host device 108, 110, and/or 112);
Col. 4, lines 19–24: generate a single virtual machine image from a plurality of virtual machine images and transfer the generated image to one or more host devices);


“determining one or more modifications made to the VM instance image by the deployed instance, comprising: generating a snapshot of the VM instance image”
(Col. 5, lines 21–22: at least one application is installed on a host device, such as a computer;
Col. 7, lines 52–54: the server 102 may poll the host device to reconcile any difference between the configuration of the host device and one or more virtual machine images); and

“applying a software update to the VM instance image, based in part on the determined one or more modifications”
(Col. 4, lines 48–51: the virtual machine images may be patched and updated as necessary thereby providing a centralized approach to management of applications and data ( e.g., settings) for all host devices associated with the system;
Col. 7, lines 41–51: a host device may receive one or more virtual machine, images, components of one or more virtual machine images, or updates from a virtual machine image when the host device couples to a network in communication with the server 102 ... server 102 may then transmit any virtual machine images (or components thereof) that have been updated since the last connection between the 50 server 102 and the host device).




(B) Iikura however teaches or suggests:
“comparing a set of artifacts associated with the snapshot of the VM instance image with a set of artifacts in a representation of the base VM image to determine the one or more modifications”
(¶¶ 50–53: differences between a virtual machine (VM) image and a VM image template. The VM image template is a reference VM image to be compared with the current VM image of the user's virtual machine in order to generate the configuration information … The user files include programs and data created by the user. Comparison of the current VM image of the virtual machine with the VM image template may indicate that a user file is added to the VM image, the system-setting file and the log file of the OS are updated, and a temporary file of the OS is added to the VM image).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Iikura with those of Appajodu to compare a current host device image with a reference (generated) VM image to identify any software/configuration changes to the host device. The motivation or advantage to do so is to expeditiously determine whether any transferred VM image (or components thereof) should be updated based on changes to the host device.

Appajodu and Iikura do not teach “wherein the one or more modifications comprise one or more user installed applications.”

(C) Verma however teaches or suggests:
wherein the one or more modifications comprise one or more user installed applications”
(¶ 17: Furthermore, a user may perform an application install operation, in which applications may be automatically or manually installed on one or more deployed VMs;
Fig. 1 and ¶¶ 28–29: VM function may provision the deployed VM (indication C) and an application may be installed (indication D) ... Applications may be installed on the provisioned VM. For example, the VM function may enable manual execution of application install operations by the user;
¶ 18: VMs subject to the “go live” operation (e.g., hereinafter referred to as “production VMs”) may receive support services (e.g., maintenance and/or patching services, etc.) to control and/or maintain performance of the production VMs).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Verma with those of Iikura  and Appajodu to perform manual (user-specified) application install on the host device. The motivation or advantage to do so is to permit the user customization of host environment.


14.	Regarding claim 2, Appajodu, Iikura, and Verma teach/suggest:
“determining the software update is applicable to the VM instance image based in part on determining that the software update is applicable to the representation of the base VM image”
(Appajodu, Col. 7, lines 41–54;
Col. 11, lines 30–43: second server 508 may reconcile any changes between the copy of the virtual machine image 510B with the host devices 514, 516, and 518. Updates or changes may be provided to the first server 502 which may then add one or more of the updates and changes to one or more virtual machine images;
Iikura, ¶¶ 50–53, teaching comparing current VM image to a reference (generated) image to identify differences, e.g. software additions
Verma, Fig. 1 and ¶¶ 17–18 and 28–29, teaching deploying, installing applications onto, and patching/maintaining production VMs).

claim 3, Appajodu, Iikura, and Verma teach/suggest:
“determining that the software update is applicable to the representation of the base VM image comprises determining that at least one change associated with the software update applies to at least one of the set of artifacts in the representation of the base VM image”
(Appajodu, Col. 7, lines 41–54;
Col. 11, lines 30–43: second server 508 may reconcile any changes between the copy of the virtual machine image 510B with the host devices 514, 516, and 518. Updates or changes may be provided to the first server 502 which may then add one or more of the updates and changes to one or more virtual machine images;
Iikura, ¶¶ 50–53, teaching comparing current VM image to a reference (generated) image to identify differences, e.g. software additions;
Verma, Fig. 1 and ¶¶ 17–18 and 28–29, teaching deploying, installing applications onto, and patching/maintaining production VMs).

16.	Regarding claim 4, Appajodu, Iikura, and Verma teach/suggest:
“identifying a plurality of changes associated with the software update that are applicable to the representation of the base VM image; and determining a subset of the plurality of changes that are applicable to the VM instance image, based on the determined one or more modifications”
(Appajodu, Col. 7, lines 41–54;
Col. 11, lines 30–43: second server 508 may reconcile any changes between the copy of the virtual machine image 510B with the host devices 514, 516, and 518. Updates or changes may be provided to the first server 502 which may then add one or more of the updates and changes to one or more virtual machine images;
Iikura, ¶¶ 50–53, teaching comparing current VM image to a reference (generated) image to identify differences, e.g. software additions;
Verma, Fig. 1 and ¶¶ 17–18 and 28–29, teaching deploying, installing applications onto, and patching/maintaining production VMs).

17.	Regarding claim 5, Appajodu and Verma teach/suggest:
applying the subset of the plurality of changes to the representation of the base VM image to generate a modified representation of the base VM image; and modifying the VM instance image based on the modified representation of the base VM image”
(Appajodu, Col. 7, lines 41–51: a host device may receive one or more virtual machine, images, components of one or more virtual machine images, or updates from a virtual machine image when the host device couples to a network in communication with the server 102 ... server 102 may then transmit any virtual machine images (or components thereof) that have been updated since the last connection between the 50 server 102 and the host device;
Col. 11, lines 30–43: second server 508 may reconcile any changes between the copy of the virtual machine image 510B with the host devices 514, 516, and 518. Updates or changes may be provided to the first server 502 which may then add one or more of the updates and changes to one or more virtual machine images;
Verma, Fig. 1 and ¶¶ 17–18 and 28–29, teaching deploying, installing applications onto, and patching/maintaining production VMs).

18.	Regarding claim 6, Appajodu, Iikura, and Verma teach/suggest:
“wherein the set of artifacts associated with the snapshot of the VM instance image and the set of artifacts in the representation of the base VM image each comprise metadata associated with at least one of: installed files, installed applications, and configuration information”
(Appajodu, Col. 6, lines 20–25: one set of virtual machine images include “personalized settings” comprising at least one virtual machine image for one or more users. For example, a virtual machine image may comprise settings for an individual user’s host device. The settings may include desktop images, power settings, shortcuts, macros;
Iikura, ¶¶ 50–53: a user file is added to the VM image, the system-setting file and the log file of the OS are updated;
Verma, Fig. 1 and ¶¶ 17–18 and 28–29, teaching deploying, installing applications onto, and patching/maintaining production VMs).

19.	Regarding claim 7, Appajodu and Iikura teach/suggest:
wherein the VM instance image is one of a plurality of VM instance images generated from the base VM image and located in one of a plurality of cloud computing environments”
(Appajodu, Col. 4, lines 19–24: the server 102 may comprise any number of virtual machine images ... the server may generate a single virtual machine image from a plurality of virtual machine images and transfer the generated image to one or more host devices;
Iikura, ¶ 37: a system having cloud-computing functionary (i.e., a cloud system)).


20.	Regarding claims 8–14, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–7, respectively. Therefore, they are rejected on the same basis as claims 1–7 above, and further including the following:

	Appajodu teaches/suggests:
“a processor; and a memory storing one or more instructions which, when executed by the processor, performs an operation”
(Fig. 6 and Col. 12, lines 58–67).

21.	Regarding claims 15–20, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–6, respectively. Therefore, they are rejected on the same basis as claims 1–6 above.



Response to Arguments
22.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



a.	That the double patenting rejections be held in abeyance because no claim in the present application is currently allowable.

The Examiner disagrees:
	
As to (a), these sets of conflicting claims recite limitations of using similar language of commensurate scope and thus are not patentably distinct from each other. Additionally, in view of the latest revised Examining Procedure (as of the Ninth Edition, Revision 08.2017) and as set forth in Section 804, that in order for a reply to an Office action that includes a non-statutory double patenting rejection to be considered responsive, Applicant must now file a terminal disclaimer, or file a showing that the claims subject to the rejection are patentably distinct from the reference claims. Moreover, “such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Accordingly, the non-statutory double patenting rejections are maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	De et al., US 2013/0326503 A1, teaching creating virtual machine super templates.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
May 6, 2021